United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PERFORMANCE CLUSTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steve Burt, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1674
Issued: September 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2011 appellant, through her attorney, filed a timely appeal from the July 5,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
OWCP’s August 17, 2005 wage-earning capacity decision was warranted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on August 11, 2003 appellant, then a 39-year-old part-time flexible
city carrier, sustained left knee and leg sprains and a torn medial meniscus of her left knee due to
a fall on stairs at work.2 On September 13, 2004 she underwent a partial synovectomy of her left
leg which was authorized by OWCP. Appellant stopped working at the time of her surgery and
returned to limited-duty work on a part-time basis on November 1, 2004. She increased to fulltime limited-duty work on January 5, 2005 with walking and standing limited to two hours per
day.
On March 3, 2005 the employing establishment offered appellant a job as a modified
part-time flexible city carrier to be effective March 19, 2005.3 The position’s duties included
casing mail (which involved sorting mail to a letter case with multiple pigeonholes and
destination cells); collecting mail from street letter boxes (which involved, on an as needed basis,
intermittently withdrawing collection mail from street letter boxes for delivery back to the
employing establishment and further processing); delivering express mail (which involved, on an
as needed basis, intermittently delivering, via a postal vehicle, individual and/or multiple pieces
of express mail to the designated postal customers); and processing damaged and undeliverable
mail and checking mail returned by carriers for accurate change of address and annotating the
mail for rerouting. The physical requirements of the position included intermittently lifting and
pushing up to 35 pounds for one to eight hours per day; intermittently sitting for one to eight
hours per day, intermittently standing and walking for one to two hours per day and
intermittently driving for one to four hours per day.4
Appellant accepted the modified part-time flexible city carrier job under protest on
March 8, 2005 and began working in the job on March 19, 2005.
In an August 17, 2005 decision, OWCP found that appellant’s actual earnings in the
limited-duty position of modified part-time flexible city carrier fairly and reasonably represented
her wage-earning capacity with no loss of wage-earning capacity when compared to her date-ofinjury salary.
Effective February 13, 2010, the employing establishment withdrew appellant’s job as a
modified part-time flexible city carrier under the National Reassessment Process (NRP). It
offered her a position, starting February 13, 2010, as a modified letter carrier with duties of
setting up a mail route for one hour per day, five days per week. Appellant began working in
this position on February 13, 2010.5
2

On days that appellant worked, her work schedule was from 8:30 a.m. to 5:00 p.m.

3

The job involved working an average of 38 hours per week.

4

On March 14, 2005 Dr. Fred Nelson, an attending Board-certified orthopedic surgeon, indicated that appellant
could work for eight hours per day for five days per week. He recommended restrictions including no carrying,
lifting, pushing or pulling more than 20 pounds, no walking for more than two hours per day and no standing for
more than two hours per day.
5

Appellant later began working in a limited-duty position for four hours per day, five days per week.

2

On February 25, 2010 appellant filed a Form CA-7 claiming wage-loss compensation
beginning February 13, 2010, because the employer withdrew her limited-duty assignment under
NRP and drastically reduced her work hours. She later filed other CA-7 forms for additional
periods of claimed wage-loss compensation.
OWCP initially paid appellant wage-loss compensation from February 13 to May 21,
2010 but later notified her in a July 22, 2010 letter that, because of the August 17, 2005 wageearning capacity decision, she had to establish that this prior decision should be modified in
order to receive additional wage-loss compensation after May 21, 2010.
In a December 8, 2010 decision, OWCP denied modification of its August 17, 2005
wage-earning capacity decision and denied wage-loss compensation beginning May 22, 2010. It
found that the evidence did not establish that appellant sustained a material change in her
condition, that she was retrained or vocationally rehabilitated or that the original wage-earning
capacity decision was erroneous.
Appellant requested a telephone hearing that was held on April 13, 2011. At the hearing,
she appeared with her representative and indicated that she sought to modify the prior wageearning capacity determination because the job upon which it was based was makeshift and
therefore the prior wage-earning capacity decision was erroneous. Appellant’s representative
asserted that the March 3, 2005 job offer was comprised of work assembled from both the carrier
craft and the clerk craft and was developed to accommodate her medical restrictions. Appellant
indicated that two of the duties in the March 3, 2005 job offer (delivering express mail and
collecting mail from letter boxes) were too arduous for her condition and were later withdrawn
as part of her duties and replaced with more clerical duties.
Following the hearing, OWCP received a May 5, 2011 letter from appellant’s
representative along with additional medical evidence. Appellant’s representative asserted that
appellant’s current injury-related knee condition was worsening and causing her to be totally
disabled for work beginning in April 2011.
In an April 29, 2011 report, Dr. Nelson stated that he examined appellant on that date.
He noted that he had followed appellant for degenerative arthritis of her knees and indicated that
she had the more typical form of arthritis where the cartilage surface of the bone was wearing
out. Dr. Nelson stated that, based on appellant’s clinical course and physical findings over the
past five years, she had reached a point where she could no longer work more than one hour in a
seated job or more than one hour of standing work in the field. Appellant also could not work in
a job that required using steps. She submitted other reports of Dr. Nelson indicating that her
knee condition had declined. In an April 14, 2011 report, Dr. Nelson indicated that appellant
was totally disabled beginning April 11, 2011.
In a July 5, 2011 decision, an OWCP hearing representative affirmed OWCP’s
December 8, 2010 decision. He indicated that the job offered to appellant was not makeshift in
nature and found that she did not show that OWCP’s August 17, 2005 wage-earning capacity
determination was erroneous. The hearing representative stated that, following the April 13,

3

2011 telephone hearing, appellant submitted new medical evidence indicating that she became
totally disabled beginning April 11, 2011 due to a knee condition. He stated:
“However, the case fails to contain sufficient medical evidence which establishes
that the earlier claimed wage loss beginning May 22, 2010 was due to a material
change in the nature and extent of the injury-related condition. The medical
evidence submitted following the hearing indicating that appellant’s left knee
osteoarthritis worsened causing her to become totally disabled for work beginning
April 11, 2011 will have to be further developed by the [d]istrict Office but this
does not establish that the [d]istrict Office’s prior decision of December 8, 2010
was incorrect as the change in the condition referenced by this medical evidence
occurred after OWCP’s prior decision.”
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.6 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.7 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.8
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was
erroneous.9 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.10
FECA Bulletin No. 09-05 outlines OWCP procedures when limited-duty positions are
withdrawn pursuant to NRP. If, as in the present case, a formal wage-earning capacity decision
has been issued, OWCP must develop the evidence to determine whether a modification of that
decision is appropriate.11

6

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
7

K.R., supra note 6; Roy Matthew Lyon, 27 ECAB 186, 190 (1975). Ernest Donelson, Sr., 35 ECAB 503,
505 (1984).
8

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

9

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

10

Selden H. Swartz, 55 ECAB 272, 278 (2004).

11

FECA Bulletin No. 09-05 (issued August 18, 2009).

4

ANALYSIS
OWCP accepted that on August 11, 2003 appellant sustained left knee and leg sprains
and a torn medial meniscus of her left knee. She began working as a modified part-time flexible
city carrier on March 19, 2005 and, in an August 17, 2005 wage-earning capacity decision,
OWCP found that her actual earnings as a modified part-time flexible city carrier fairly and
reasonably represented her wage-earning capacity with no loss of wage-earning capacity. The
employing establishment withdrew appellant’s limited-duty position under NRP effective
February 13, 2010. Appellant sought modification of the August 17, 2005 wage-earning
capacity determination on the grounds that the prior decision was erroneous because the position
upon which the decision was based was makeshift and made to accommodate her medical
restrictions.12
OWCP analyzed this case under the customary criteria for modifying a loss of wageearning capacity determination, but did not acknowledge FECA Bulletin No. 09-05 or fully
follow the procedures outlined therein for claims, such as this, in which limited-duty positions
are withdrawn pursuant to NRP.13
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No.
09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.14 To this end, FECA Bulletin No. 09-05 asks OWCP to confirm that the
file contains documentary evidence supporting that the position was an actual bona fide position.
It requires OWCP to review whether a current medical report supports work-related disability
and establishes that the current need for limited duty or medical treatment is a result of injuryrelated residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.15
Further FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the rating and to direct
the employing establishment to review its files for contemporaneous evidence concerning the
position.16
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside OWCP’s July 5, 2011 decision and remand the case for further consideration. After proper

12

Appellant was paid for loss of wage-earning capacity through May 21, 2010 and effectively claimed
entitlement to compensation for loss of wage-earning capacity beginning May 22, 2010.
13

See M.A., Docket No. 12-316 (issued July 24, 2012).

14

FECA Bulletin No. 09-05, supra note 11.

15

Id. at §§ I.A.1-2.

16

Id. at § I.A.3.

5

compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning May 22, 2010.17
CONCLUSION
The Board finds that this case is not in posture for determination on whether modification
of OWCP’s August 17, 2005 loss of wage-earning capacity determination is appropriate. Further
action by OWCP is warranted.
ORDER
IT IS HEREBY ORDERED THAT the July 5, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action.
Issued: September 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See M.A., supra note 13; M.E., Docket No. 11-1416 (issued May 17, 2012).

6

